    Case: 1:21-cv-02006 Document #: 95 Filed: 08/13/21 Page 1 of 3 PageID #:6985
        Case: 21-2449     Document: 34         Filed: 08/13/2021    Pages: 3



   UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


        Everett McKinley Dirksen
                                                                                 Office of the Clerk
        United States Courthouse
                                                                                Phone: (312) 435-5850
     Room 2722 - 219 S. Dearborn Street
                                                                                www.ca7.uscourts.gov
          Chicago, Illinois 60604




                                                     ORDER
August 13, 2021

                                                     Before
                                           MICHAEL S. KANNE, Circuit Judge
                                           DIANE P. WOOD, Circuit Judge
                                           DAVID F. HAMILTON, Circuit Judge


                                     PROTECT OUR PARKS, INC., et al.,
                                              Plaintiffs - Appellants

                                     v.
No. 21-2449

                                     PETE BUTTIGIEG, Secretary of the U.S. Department of
                                     Transportation, et al.,
                                                Defendants - Appellees
Originating Case Information:
District Court No: 1:21-cv-02006
Northern District of Illinois, Eastern Division
District Judge John Robert Blakey

         The following are before the court:

         1.         PLAINTIFFS-APPELLANTS’ EMERGENCY MOTION FOR STAY PENDING
                    APPEAL OF DENIAL OF PRELIMINARY INJUNCTION, AND TO EXPEDITE
                    THE APPEAL, filed on August 10, 2021, by counsel for the appellants.

         2.         SUPPLEMENTAL DECLARATION OF MICHAEL RACHLIS IN SUPPORT
                    OF PLAINTIFFS-APPELLANTS’ MOTION TO STAY PENDING APPEAL,
                    filed on August 12, 2021, by counsel for the appellants.

         3.         MOTION BY THE CIVIC COMMITTEE OF THE COMMERCIAL CLUB OF
                    CHICAGO, THE CHICAGO URBAN LEAGUE, AND THE CHICAGO
                    COMMUNITY TRUST FOR LEAVE TO FILE AMICI CURIAE BRIEF IN
   Case: 1:21-cv-02006 Document #: 95 Filed: 08/13/21 Page 2 of 3 PageID #:6986
        Case: 21-2449    Document: 34         Filed: 08/13/2021    Pages: 3
No. 21-2449                                                                  Page 2

            OPPOSITION TO PLAINTIFFS-APPELLANTS’ EMERGENCY MOTION FOR
            A STAY PENDING APPEAL OF DENIAL OF PRELIMINARY INJUNCTION,
            AND TO EXPEDITE THE APPEAL, filed on August 13, 2021, by counsel for the
            amici curiae the Civic Committee of the Commercial Club of Chicago, the
            Chicago Urban League, and the Chicago Community Trust.

      4.    SUPPLEMENTAL DECLARATION OF MICHAEL RACHLIS IN SUPPORT
            OF PLAINTIFFS-APPELLANTS’ MOTION TO STAY PENDING APPEAL,
            filed on August 13, 2021, by counsel for the appellants.

      5.    MOTION OF THE UNIVERSITY OF CHICAGO FOR LEAVE TO FILE
            AMICUS CURIAE BRIEF IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
            A STAY PENDING APPEAL OF DENIAL OF MOTION FOR PRELIMINARY
            INJUNCTION, filed on August 13, 2021, by counsel for the amicus curiae the
            University of Chicago.

      6.    FEDERAL DEFENDANTS-APPELLEES’ OPPOSITION TO EMERGENCY
            MOTION FOR INJUNCTION PENDING APPEAL AND TO EXPEDITE THE
            APPEAL, filed on August 13, 2021, by counsel for the federal appellees.

      7.    BRIEF OF CHICAGOLAND MUSEUMS AS AMICI CURIAE IN SUPPORT
            OF DEFENDANTS-APPELLEES AND AFFIRMANCE AND IN OPPOSITION
            TO PLAINTIFFS-APPELLANTS’ EMERGENCY MOTION FOR A STAY
            PENDING APPEAL OF DENIAL OF PRELIMINARY INJUNCTION AND IN
            OPPOSITION TO PLAINTIFFS’ APPEAL OF DENIAL OF ORDER FOR
            PRELIMINARY INJUNCTION, filed on August 13, 2021, by counsel for the
            amici curiae Chicagoland Museums.

      8.    RESPONSE OF CITY OF CHICAGO, CHICAGO PARK DISTRICT, AND
            THE BARACK OBAMA FOUNDATION IN OPPOSITON TO EMERGENCY
            MOTION FOR A STAY PENDING APPEAL, filed on August 13, 2021, by
            counsel for the City of Chicago, Chicago Park District and The Barack Obama
            Foundation.

      9.    BRIEF OF COMMUNITY REPRESENTATIVES AS AMICI CURIAE IN
            SUPPORT OF DEFENDANTS-APPELLEES AND IN OPPOSITION TO
            PLAINTIFFS-APPELLANTS’ EMERGENCY MOTION FOR A STAY
            PENDING APPEAL OF DENIAL OF PRELIMINARY INJUNCTION, filed on
            August 13, 2021, by counsel for the amici curiae community representatives.

      10.   MOTION FOR LEAVE TO FILE INSTANTER AMENDED RESPONSE OF
            CITY OF CHICAGO, CHICAGO PARK DISTRICT, AND THE BARACK
            OBAMA FOUNDATION IN OPPOSITION TO EMERGENCY MOTION FOR
   Case: 1:21-cv-02006 Document #: 95 Filed: 08/13/21 Page 3 of 3 PageID #:6987
        Case: 21-2449    Document: 34         Filed: 08/13/2021    Pages: 3
No. 21-2449                                                                  Page 2

                 STAY PENDING APPEAL, filed on August 13, 2021, by counsel for the City of
                 Chicago, Chicago Park District and The Barack Obama Foundation.

        IT IS ORDERED that the submitted briefs of amici curiae are construed as motions for
leave to file responses as amicus curiae to the motion for an injunction pending appeal. The
motion to file an amended response and motions to file responses as amici curiae are
GRANTED to the extent that the court considered the amended response and submissions of
amici curiae.

       IT IS FURTHER ORDERED that the motion for an injunction pending appeal is
DENIED. The court will issue an explanation for its decision and a briefing schedule in a later
order.




form name: c7_Order_3J   (form ID: 177)
